UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-54523 Pharmagen, Inc. (Exact name of registrant as specified in its charter) Nevada 27-0777112 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9337 Fraser Avenue Silver Spring, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (204) 898-8160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 12, 2014, there were 517,075,954 shares of common stock, par value $0.001, issued and outstanding. PHARMAGEN, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 4 Controls and Procedures 39 PART II – OTHER INFORMATION 40 ITEM 1 Legal Proceedings 40 ITEM 1A Risk Factors 40 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 3 Defaults Upon Senior Securities 42 ITEM 4 Mine Safety Disclosures 42 ITEM 5 Other Information 42 ITEM 6 Exhibits 43 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1FINANCIAL STATEMENTS PHARMAGEN, INC. Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 5 Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 6 Consolidated Statements of Stockholder Deficit for the three months ended March 31, 2014 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 8 Notes to Unaudited Consolidated Financial Statements 9 4 PHARMAGEN, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Accounts receivable, net of reserve for uncollectible accounts of $319,085 Inventory Prepaid expenses and other current assets Deferred financing costs, net of accumulated amortization of $0 and $421,638 - Total Current Assets Property and equipment, net of accumulated depreciation of $178,358 and $149,454 Customer relations, net of accumulated amortization of $6,218 and $4,971 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Lines of credit Settlement agreement - Convertible settlement agreement, net of unamortized discount of $41,188 and $102,092 Current portion of capital lease obligation Convertible lines of credit - Convertible note payable, net of unamortized discount of $70,443 and $508,464 Derivative liability Due to related parties Indemnification liability - Current portion of note payable, in default, net of unamortized discount of $35,344 Total Current Liabilities Capital lease obligation, net of current portion Note payable, net of current portion, in default Loss contingency - Total liabilities Commitments and contingencies Convertible Redeemable Preferred stock; Series C $0.001 par value; 500,000 shares authorized; 225,000 shares and 125,000 shares issued and outstanding Stockholders’ Deficit Convertible Preferred stock; Series A $0.001 par value; 25,000,000 shares authorized; 0 shares issued and outstanding - - Convertible Preferred stock; Series B $0.001 par value; 5,100,000 shares authorized, issued and outstanding Common stock $0.001 par value; 1,000,000,000 shares authorized; 504,451,417 and 434,408,072 shares issued and outstanding Additional paid in capital Stock held in escrow - ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 PHARMAGEN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of Sales ) ) Gross Profit Operating Expenses General and administrative Salaries and commissions Professional fees Total Operating Expenses Operating Loss ) ) Other Expenses Derivative gains Loss on settlement of debt, net of previously accrued loss contingency ) - Interest expense ) ) Total Other Expenses ) ) Net Loss ) ) Deemed dividend related to incremental beneficial conversion feature on convertible redeemable preferred stock ) - Net loss attributable to common stockholders $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding –basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 6 PHARMAGEN, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (Unaudited) Preferred Stock Additional Stock Series A Series B Common Stock Paid in Held in Accumulated Shares Amount Shares Amount Shares Amount Capital Escrow Deficit Total Balance, December 31, 2013 - $
